IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                                         NO. WR-88,376-01


                EX PARTE EDWARD MARTINEZ CORONADO, Applicant


                    ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                    CAUSE NO. 08-04-0175-A IN THE 81ST DISTRICT COURT
                               FROM ATASCOSA COUNTY


        Per curiam. Yeary, J. dissents. Hervey, J. not participating.

                                            OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of murder and

sentenced to thirty years’ imprisonment. The Fourth Court of Appeals affirmed his conviction.

Coronado v. State, No. 04-09-00140-CR (Tex. App.—San Antonio May 12, 2010)(not designated

for publication).

        Applicant contends that his trial counsel rendered ineffective assistance because he failed to

request a jury instruction on multiple assailants.
                                                                                                  2

       The trial court has determined that trial counsel's performance was deficient in that counsel

failed to request a jury instruction on multiple assailants and that such deficient performance

prejudiced Applicant. Relief is granted. The judgment in Cause No. 08-04-0175-A in the 81st

District Court of Atascosa County is set aside, and Applicant is remanded to the custody of the

Sheriff of Atascosa County to answer the charges as set out in the indictment. The trial court shall

issue any necessary bench warrant within 10 days after the mandate of this Court issues.

       Copies of this opinion shall be sent to the Texas Department of Criminal Justice-Correctional

Institutions Division and Pardons and Paroles Division.



Delivered: November 21, 2018
Do not publish